The respective attorneys for the parties to this appeal from an order of the Supreme Court, Suffolk County, dated August 27, 1974, have agreed, by stipulation dated May 7, 1976 and made after a conference held on that day before Hon. Harry Gittleson, that said order be modified by increasing the award from $63,690 to $115,475, with interest at the lawful rate from June 4, 1970. In accordance with the foregoing, the order is modified, as so *897provided, without costs or disbursements. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.